Mr. Justice Thacher
delivered the opinion of the court.
An action of assumpsit was instituted in the Hinds county circuit court by J. & L. Brewster, against Alexander Coleman and William C. Demoss, late partners under the firm, name and style of A. Coleman & Co. The writ was directed “ to the coroner of Hinds county,” and by him returned “executed on A. Coleman & Co.” Two grounds of error are takenJ1"- 1st. That no reason is shown why the writ was not directed to the sheriff of the county. 2d. That the judgment being by default, there is no sufficient service to warrant it.
The return upon the writ in this case is insufficient. It is uncertain upon which of the defendants the service was made, and it is consequently bad as to both. It cannot be *666presumed that it was made upon both, and, even if served upon one, that would not be notice to the other, and therefore the judgment would be erroneous. Pittman v. The Planters Bank, 1 How. 527.
Judgment reversed and cause remanded.